Citation Nr: 1123604	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-11 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for a cardiac disorder, to include congestive heart failure and hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied entitlement to service connection for COPD, claimed as asthma, and service connection for a heart condition.

The Veteran provided testimony before the undersigned at the RO in April 2011.  A transcript is of record.  

In April 2011, the Veteran submitted a waiver of local jurisdiction in regard to evidence submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2010).

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for asthma and a heart condition as encompassing entitlement to service connection for an a pulmonary disorder and cardiac disorder, to include COPD as well as congestive heart failure and hypertension respectively, regardless of the precise diagnosis. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he developed a pulmonary disorder and a heart disorder during or as a result of active duty service.  

The record demonstrates current chronic, severe COPD requiring home oxygen treatment.  A June 2005 VA treatment record also noted a CT scan which demonstrated lucencies consistent with emphysema.  In an August 2002 VA treatment record, the Veteran reported smoking one-and-a-half packs of cigarettes per day for 30 years, ending at age 53.  

The Veteran has a post-service history of hypertension which appears to have been diagnosed in April 2000 and has been treated consistently thereafter with medication.  Post-service treatment records also demonstrate a history of congestive heart failure with mild cardiomegaly based on diagnostic testing beginning around June 1999.  However, a February 1993 chest X-ray revealed a normal heart and recent VA treatment records beginning in March 2005 demonstrate normal valvular function and ejection fraction.  August 2006 and July 2007 treatment reports note normal ejection fraction and/or a lack of evidence of congestive heart failure.  

Service treatment records indicate that the Veteran complained of shortness of breath and pain or tightness in the chest during service.  A March 1972 record stated that the Veteran was noted with irregular heartbeats especially associated with tiredness, exercise, etc., and was followed extensively for several months while on medication.  The problems abated after two months until returning with multiple premature ventricular contractions (PVCs) and other nonspecific electrocardiogram (EKG) changes.  The Veteran reported a history of smoking but stated he had not smoked for more than six months.  Following multiple diagnostic tests, including an EKG and treadmill test, and physical examination, it was stated that the chest discomfort could not be correlated with any cardiac anomaly or pathology and the suspected cause of his shortness of breath and chest pain was poor physical shape.  

A January 1979 service treatment record noted complaints of a nervous rapid heartbeat for one to one-and-a-half years.  The impression was anxiety, obesity and no evidence of organic disease.  

The Veteran was noted with elevated blood pressure during service, including twice in March 1972 and once in January 1979, where blood pressure readings were 130/100, 150/105 and 126/90 respectively.  However, his blood pressure upon separation examination in June 1979 was 134/88 and the service treatment records do not include a diagnosis of hypertension.  The separation examination did not reveal any pulmonary or cardiac disorders.  

The Veteran's DD 214 demonstrates service as an aviation fire control technician.  
During the April 2011 Board hearing, the Veteran stated that part of his job involved corrosion control and cleanup for mechanical parts and that he was likely exposed to solvents like acetone and methyl ethyl ketones.  He also believes he was exposed to asbestos.  He reported that he began to experience shortness of breath during service and that those symptoms have continued ever since. 

It is unclear according to the current record the nature and etiology of the Veteran's reported symptoms.  Based on the foregoing, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's current pulmonary and cardiac symptoms.  
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination with a pulmonary specialist to determine the nature and etiology of any currently diagnosed pulmonary disability.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current pulmonary disability, including COPD, had onset in service, is related to asbestos or chemical exposure or cigarette smoking, or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  Afford the Veteran a VA examination with a cardiac specialist to determine the nature and etiology of any currently diagnosed cardiac disability.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cardiac disability, including hypertension, had onset in service, is related to asbestos or chemical exposure or cigarette smoking, or is otherwise related to a disease or injury in service.  

The examiner is also requested to state whether there is evidence of current congestive heart failure and if so, whether it is at least as likely as not that it had its onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction should review the examination reports to ensure that they contain the opinions and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


